Citation Nr: 0613244	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  95-41 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Richard Wassell, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to July 
1945.  He died in June 1994.  The appellant is the veteran's 
surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in August 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  This case was most recently remanded by 
the Board in September 2005 in order to cure a due process 
deficiency and now returns for appellate review.  

The Board notes that the appellant testified at a personal 
hearing at the RO before a Veterans Law Judge in May 1997; a 
transcript of the hearing is contained in the claims file.  
However, the Veterans Law Judge who conducted the hearing is 
no longer employed by the Board.  In a February 2004 letter, 
the appellant was advised of this fact and notified that she 
had the right to another Board hearing.  She was requested to 
inform VA within 30 days if she so desired another Board 
hearing.  To date, no response has been received and, as 
such, the Board assumes that the appellant does not wish to 
have another Board hearing on the matter now pending. 


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran died on June [redacted], 1994; the immediate cause of 
his death was respiratory failure due to or as a consequence 
of metastatic carcinomatosis, pleural, and mediastinal 
adenocarcinoma, primary site unknown.  

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
which had been assigned a 30 percent disability evaluation, 
effective August 18, 1993.  

4.  Service-connected PTSD was neither the principal nor a 
contributory cause of the veteran's death.  

5.  The veteran's cause of death is not otherwise shown to be 
directly related to his military service.  


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Before reaching the merits of the appellant's claim, the 
Board must ensure that VA has complied with the provisions of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  For the reasons noted below, the Board finds that VA 
has complied with the notification and assistance provisions 
of the VCAA such that the Board's decision to proceed in 
adjudicating this claim does not prejudice the appellant in 
the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must generally be given prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  In this case, the appellant filed her claim to 
entitlement to service connection for the cause of the 
veteran's death in July 1994 and the RO's initial unfavorable 
decision was issued in August 1994, prior to the enactment of 
the VCAA.  In Pelegrini, the Court of Appeals for Veterans 
Claims (Court) clarified that where notice was not mandated 
at the time of the initial RO decision it was not error to 
provide remedial notice after such initial decision.  See id. 
at 120-123.  The Court set out that the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 (2005) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
VCAA notice was provided in May 2003 and August 2003, the 
appellant's claim was readjudicated and supplemental 
statements of the case were provided to her in June 2003 and 
January 2006, such that she had the opportunity to respond to 
the remedial VCAA notice prior to Board consideration of the 
merits of her claim.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
pursuant to the language of 38 C.F.R. § 3.159(b)(1).
 
In this case, VA informed the appellant in the May 2003 and 
August 2003 letters of the information and evidence that was 
necessary to substantiate her cause of death claim.  
Specifically, the May 2003 letter informed her that evidence 
of a relationship between the cause of the veteran's death 
and an injury, disease, or event in service was necessary to 
establish service connection.  Also, the August 2003 letter 
notified the appellant that, in order to support her claim 
for dependency and indemnity compensation, the evidence must 
show that the veteran died while on active duty; he died from 
a service-related injury or disease; or he died from an 
injury or disease not related to service, but was totally 
disabled due to a service-related injury for at least 10 
years immediately before death, since his release from active 
duty, if the veteran was released at least five years before 
death, or for at least one year before death if the veteran 
was a former prisoner of war who died after September 30, 
1999.

In addition, VA informed the appellant in the letters about 
the information and evidence that VA would seek to provide.  
In May 2003, the appellant was advised that VA would make 
reasonable efforts to help her obtain evidence necessary to 
support her claim, to include medical records, employment 
records, and records from other Federal agencies.  
Additionally, the August 2003 letter informed her that VA was 
responsible for obtaining relevant records from any Federal 
agency, to include medical records from the military, VA 
hospitals, and the Social Security Administration.  The 
appellant was also informed that VA would make reasonable 
efforts to obtain relevant records not held by a Federal 
agency, to include records from state and local governments, 
private doctors and hospitals, and current and former 
employers.  

VA also informed the appellant about the information and 
evidence she was expected to provide.  Specifically, the May 
2003 letter requested that she inform VA if she knew of any 
additional evidence that she wanted considered in determining 
whether the veteran's death was due to a service-connected 
condition.  Such letter also asked the appellant to identify 
any VA or private treatment for the veteran's disabilities.  
Also, in the August 2003 letter, she was informed that she 
must provide enough information about the veteran's records 
so VA can request them from the appropriate person or 
facility and that it was her responsibility to ensure that VA 
received all requested records not in the possession of a 
Federal department or agency.  

Although the appellant may not have been specifically 
informed of the "fourth element," i.e., to provide any 
evidence in his possession that pertains to the claim, the 
Board finds that she was otherwise fully notified of the need 
to give to VA any evidence pertaining to her cause of death 
claim.  In this regard, VA has informed her in the August 
1994 rating decision, August 1995 statement of the case, and 
May 1997, December 1999, June 2003, and January 2006 
supplemental statements of the case of the reasons for the 
denial of her claim and, in so doing, informed her of the 
evidence that was needed to substantiate such claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim.  VA 
must provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating the claim or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, supra.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The appellant was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
for service connection for the cause of the veteran's death, 
but she was not provided with notice of the type of evidence 
necessary to establish an effective date for such issue on 
appeal.  Despite the inadequate notice provided to the 
appellant on this latter element, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  In this regard, because the Board concludes herein 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death, any question as to the appropriate effective 
date to be assigned is moot.  

Moreover, the August 1995 statement of the case, and May 
1997, December 1999, June 2003, and January 2006 supplemental 
statements of the case included a recitation of the 
procedural history of the appellant's claim, the adjudicative 
actions taken, the evidence received, and the relevant laws 
and regulations.  The June 2003 supplemental statement of the 
case also included VA's duties to assist under 38 C.F.R. 
§ 3.159, with relevant cites to the United States Code.  In 
such documents, the appellant was again advised that the 
evidence did not show entitlement to the benefit sought.  
Additionally, the appellant provided testimony at a May 1997 
Board hearing.  Based on the foregoing, the Board concludes 
that the appellant has been afforded appropriate notice under 
the VCAA.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the appellant's claim.  38 
U.S.C.A. § 5103A (a), (b), and (c).  As relevant, the 
veteran's post-service records from the VA Hospital in 
Oklahoma City, Oklahoma, and St. Francis Hospital, a Medicare 
Transfer Summary, and a March 2005 independent medical expert 
opinion are of record.  The appellant has not identified any 
additional relevant, outstanding records that need to be 
obtained for an equitable disposition of her claim.  VA has 
also obtained an independent medical opinion from an expert 
who reviewed the veteran's treatment records in connection 
with offering his opinion.  The expert also provided a 
rational basis for his opinion.  Therefore, the Board finds 
that there is sufficient medical evidence upon which to base 
its decision.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the [appellant] 
regarding what further evidence [s]he should submit to 
substantiate his[her] claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.  The record is 
ready for appellate review.

II.  Analysis

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).    Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As reported on the veteran's death certificate, he died on 
June [redacted], 1994, and the immediate cause of his death was 
respiratory failure due to or as a consequence of metastatic 
carcinomatosis, pleural, which the veteran had in April 1994, 
and mediastinal adenocarcinoma, primary site unknown, which 
the veteran had for an unknown amount of time.  

At the time of the veteran's death, service connection was in 
effect for PTSD, which had been assigned a 30 percent 
disability evaluation, effective August 18, 1993.  The 
veteran was not service-connected for any other disabilities.  
The Board observes that the veteran's service medical records 
are unavailable; however, the appellant does not allege, and 
the record does not otherwise show, that the veteran's death 
is directly related to service.  Rather, as discussed at her 
May 1997 Board hearing, she claims that the veteran's PTSD 
symptomatology of depression and anxiety attacks contributed 
to his death.     

Relevant post-service medical records reflect that the 
veteran was admitted to the VA Hospital in Oklahoma City, 
Oklahoma, on May 5, 1994, and discharged on May 21, 1994, 
with diagnoses of adenocarcinoma of the lung, congestive 
heart failure, anxiety attacks, and post-operative anemia.  A 
left thoracotomy was performed on May 6, 1994.  A Medicare 
Transfer Summary and records from St. Francis Hospital show 
that the veteran had been hospitalized from May 24, 1994, to 
June 2, 1994.  Such reflects relevant discharge diagnoses of 
adenocarcinoma of the lung with mediastinal, pleural, and 
multiple-focal involvement and with a left pleural effusion 
and depression.  The Summary also shows that the veteran was 
diagnosed with metastatic cancer of unknown primary origin in 
April 1994 and such was later identified as adenocarcinoma, 
most likely coming from the lung.  It was noted that, after 
the veteran's May 21, 1994, discharge from the VA Hospital, 
he had progressive shortness of breath.  Treatment notes from 
St. Francis Hospital dated June 2 and 3, 1994, reflect that 
the veteran had anxiety/depression and such symptomatology 
was being managed by medication.  

The Board finds that, while the veteran exhibited symptoms of 
anxiety and depression while being treated for cancer at the 
end of his life, service connection is not warranted for the 
cause of his death as service-connected PTSD was neither the 
principal nor a contributory cause of his death.  In this 
regard, the Board obtained an opinion from an independent 
medical expert in March 2005.  The expert, who is an academic 
surgeon and has practiced surgical oncology for six years at 
the University of Illinois at Chicago, reviewed the claims 
file in connection with offering his opinion.  He stated that 
the medical records showed that the veteran was admitted in 
May 1994 with progressive shortness of breath and dyspnea.  
Such further demonstrated that the veteran was noted to have 
pleural effusion and he was subsequently diagnosed with 
metastatic carcinoma of unknown origin.  The expert observed 
that the veteran's prior admission in April 1994 was for 
similar complaints, but cytology at that time was non-
diagnostic of cancer.  The expert stated that there was no 
evidence in the veteran's chart to suggest that PTSD 
interfered or caused problems with his treatment.  He opined 
that the veteran's PTSD did not combine to cause or lend 
assistance to his death; rather, the veteran's prognosis from 
a cancer standpoint was indeed grim and directly led to his 
death.  

As such, the evidence of a nexus between the veteran's death 
and service-connected PTSD is limited to the appellant's own 
statements.  This is not competent evidence since laypersons, 
such as the appellant, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Specifically, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Therefore, the Board finds that service 
connection is not warranted for the cause of the veteran's 
death.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death and, 
as such, that doctrine is not applicable in the instant 
appeal and her claim must be denied.  38 U.S.C.A. § 5107.   


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


